         Case 1:18-cv-10836-PGG Document 82 Filed 10/16/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007


                                                     October 16, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

        On May 16, 2019, Defendants moved to dismiss the complaint in the above-captioned
action. On October 15, 2019, Plaintiff wrote a letter to the Court seeking an extension of time to
respond to the motion. See Dkt. No. 81. In his letter, Plaintiff asks that he be permitted to file
his opposition by October 29, 2019. As Plaintiff notes, October 29 would be the date by which
he would place his opposition in the mail. Defendants do not oppose Plaintiff’s request, but
respectfully request that their reply be due three weeks after Plaintiff’s opposition appears on the
docket sheet. Defendants make this request in light of any potential delay between Plaintiff
mailing his opposition and Defendants’ receipt of the opposition.

       I thank the Court for its attention to this matter.
         Case 1:18-cv-10836-PGG Document 82 Filed 10/16/19 Page 2 of 2
 Page 2 of 2


                                              Sincerely,

                                              GEOFFREY S. BERMAN
                                              United States Attorney of the
                                              Southern District of New York


                                         By: _/s/ Alexander J. Hogan_________
                                             ALEXANDER J. HOGAN
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2799
                                             Fax: (212) 637-2686
                                             E-mail: alexander.hogan@usdoj.gov


cc:    Martin Gottesfeld, Register Number 12982-104
       FCI Terre Haute
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808
